Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Futaki (US 20190349838) teaches the concepts of a network node informs a radio terminal about whether a network slice configured in the radio terminal for data communication at least in the first RRC state is available in each cell included in a RAN notification area configured by a RAN. It is thus, for example, possible to allow a radio terminal in a first state (e.g., RRC_INACTIVE state) to be easily aware of the availability of network slices in a cell to be reselected or a reselected cell.  See Par. 19, 24, 27-29. 
Another prior art reference, Chen (US 20170367036 - IDS 8/17/2020),  teaches the features of a discovering information associated with slices of a network before establishing a connection with a network to operate in an idle mode by receiving and decoding a system information block message broadcasted from a radio access node of the network such that one of the set of slices of the network is selected based on multiple slice selection criteria and the information associated with the set of slices. See Par. 35-42
However, the prior art does not disclose or fairly suggest the involvement of the network slice selection based on video and using artificial intelligence and by controlling an operation of the communication network by instantiating the at least one network slice based on the slice configuration information and  based on a first video data, network performance information and the event detection information. 
More specifically, the prior art does not disclose or fairly suggest the limitaitons: "receiving, by at least one first processor of a central node, first video data and network performance information from at least one first agent node associated with at least one first camera; determining, by the at least one first processor, event detection information based on the first video data and the network performance information; determining, by the at least one first processor, a slice configuration for at least one network slice based upon the first video data, network performance information and the event detection information; and controlling, by the at least one first processor, an operation of the communication network by instantiating the at least one network slice based on the slice configuration information” as recited in independent claims 1 and 10. And the prior art does not disclose or fairly suggest the limitations, “at least one first processor is configured to, receive first video data and network performance information from at least one first agent node associated with at least one first camera, determine event detection information based on the first video data and the network performance information, determine a slice configuration for at least one network slice based upon the first video data, network performance information and the event detection information, and control an operation of the communication network by instantiating the at least one network slice based on the slice configuration information” as in independent claim 19.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644